UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811- 02608) Exact name of registrant as specified in charter:	Putnam Money Market Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2014 Date of reporting period:	June 30, 2014 Item 1. Schedule of Investments: Putnam Money Market Fund The fund's portfolio 6/30/14 (Unaudited) COMMERCIAL PAPER (29.4%) (a) Yield (%) Maturity date Principal amount Value American Honda Finance Corp. 0.110 7/7/14 $5,800,000 $5,799,894 American Honda Finance Corp. 0.100 8/21/14 7,300,000 7,298,966 Australia & New Zealand Banking Group, Ltd. 144A (Australia) 0.222 2/25/15 2,000,000 2,000,000 Australia & New Zealand Banking Group, Ltd. 144A (Australia) 0.221 9/5/14 17,500,000 17,500,000 Bank of America, NA, Ser. GLOB 0.170 7/21/14 11,500,000 11,500,255 BMW US Capital, LLC 0.100 7/14/14 6,500,000 6,499,765 BPCE SA (France) 0.200 8/1/14 6,625,000 6,623,859 Chevron Corp. 0.110 9/17/14 13,025,000 13,021,896 Coca-Cola Co. (The) 0.200 7/21/14 10,500,000 10,498,833 Coca-Cola Co. (The) 144A 0.150 9/9/14 9,500,000 9,497,229 COFCO Capital Corp. (Rabobank Nederland/NY (LOC)) 0.180 7/15/14 8,600,000 8,599,398 Commonwealth Bank of Australia 144A (Australia) 0.221 12/5/14 10,775,000 10,775,000 Commonwealth Bank of Australia 144A (Australia) 0.181 10/1/14 9,300,000 9,300,000 DnB Bank ASA 144A (Norway) 0.230 10/7/14 12,075,000 12,067,440 DnB Bank ASA 144A (Norway) 0.140 8/4/14 8,200,000 8,198,296 Export Development Canada (Canada) 0.140 8/5/14 7,450,000 7,448,986 General Electric Capital Corp. 0.180 12/15/14 19,000,000 18,984,135 HSBC Bank PLC 144A (United Kingdom) 0.234 10/3/14 3,925,000 3,925,000 HSBC USA, Inc. (United Kingdom) 0.261 9/12/14 11,850,000 11,843,752 HSBC USA, Inc. (United Kingdom) 0.240 10/6/14 4,575,000 4,572,042 Mitsubishi UFJ Trust & Banking Corp./NY 144A 0.230 10/10/14 7,400,000 7,395,225 Nestle Capital Corp. 0.170 7/8/14 10,500,000 10,499,653 Nordea Bank AB (Sweden) 0.230 10/6/14 1,750,000 1,748,915 Nordea Bank AB 144A (Sweden) 0.210 9/9/14 10,000,000 9,995,917 Procter & Gamble Co. (The) 0.150 10/27/14 9,375,000 9,370,391 Procter & Gamble Co. (The) 144A 0.100 9/16/14 10,000,000 9,997,433 Prudential PLC (United Kingdom) 0.150 7/30/14 13,125,000 13,123,414 Rabobank USA Financial Corp. (Netherlands) 0.160 7/10/14 4,250,000 4,249,830 Roche Holdings, Inc. 144A (Switzerland) 0.100 8/5/14 19,025,000 19,023,150 Skandinaviska Enskilda Banken AB (Sweden) 0.185 8/5/14 9,700,000 9,698,255 Skandinaviska Enskilda Banken AB (Sweden) 0.160 7/14/14 3,250,000 3,249,812 Standard Chartered Bank/New York 144A 0.190 8/7/14 8,500,000 8,498,340 Standard Chartered Bank/New York 144A 0.190 7/3/14 5,000,000 4,999,947 State Street Corp. 0.180 12/1/14 11,500,000 11,491,203 State Street Corp. 0.150 11/6/14 7,700,000 7,695,893 Sumitomo Mitsui Banking Corp. (Japan) 0.170 7/22/14 13,404,000 13,402,671 Svenska Handelsbanken, Inc. (Sweden) 0.200 10/22/14 2,000,000 1,998,744 Swedbank AB (Sweden) 0.175 9/19/14 13,000,000 12,994,944 Toyota Motor Credit Corp. 0.200 9/8/14 13,975,000 13,969,643 Toyota Motor Credit Corp. 0.190 12/1/14 5,325,000 5,320,700 Westpac Banking Corp. 144A (Australia) 0.215 9/19/14 2,925,000 2,925,000 Westpac Banking Corp. 144A (Australia) 0.201 8/7/14 8,750,000 8,750,009 Total commercial paper (cost $376,353,835) REPURCHASE AGREEMENTS (26.5%) (a) Principal amount Value Interest in $357,933,000 joint tri-party repurchase agreement dated 6/30/14 with Citigroup Global Markets, Inc./Salomon Brothers due 7/1/14 - maturity value of $113,553,315 for an effective yield of 0.10% (collateralized by a mortgage backed security and various U.S. Treasury notes and bonds with coupon rates ranging from 0.125% to 5.500% and due dates ranging from 6/30/15 to 2/15/44, valued at $365,091,754) $113,553,000 $113,553,000 Interest in $249,954,000 joint tri-party repurchase agreement dated 6/30/14 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 7/1/14 - maturity value of $113,000,314 for an effective yield of 0.10% (collateralized by a mortgage backed security with a coupon rate of 4.000% and a due date of 6/1/42, valued at $254,953,081) 113,000,000 113,000,000 Interest in $200,000,000 joint tri-party repurchase agreement dated 6/30/14 with RBC Capital Markets, LLC due 7/1/14 - maturity value of $113,000,283 for an effective yield of 0.09% (collateralized by various mortgage backed securities with coupon rates ranging from 2.500% to 5.000% and due dates ranging from 1/1/28 to 3/1/44, valued at $204,000,510) 113,000,000 113,000,000 Total repurchase agreements (cost $339,553,000) MUNICIPAL BONDS AND NOTES (11.7%) (a) Yield (%) Maturity date Rating (RAT) Principal amount Value Illinois (1.5%) University of Chicago Commercial Paper, Ser. A 0.132 10/6/14 P-1 $10,900,000 $10,895,597 University of Chicago Commercial Paper, Ser. A 0.130 9/8/14 P-1 7,725,000 7,723,075 Indiana (0.8%) Saint Joseph County (University of Notre Dame Du Lac) Commercial Paper 0.162 8/6/14 P-1 10,000,000 9,998,400 Maryland (1.5%) Johns Hopkins University Commercial Paper, Ser. A 0.090 8/7/14 P-1 2,000,000 1,999,930 Johns Hopkins University Commercial Paper, Ser. C 0.130 9/17/14 P-1 3,500,000 3,500,000 Johns Hopkins University Commercial Paper, Ser. C 0.130 9/17/14 P-1 3,487,000 3,487,000 Johns Hopkins University Commercial Paper, Ser. C 0.130 9/10/14 P-1 6,000,000 6,000,000 Johns Hopkins University Commercial Paper, Ser. C 0.120 9/9/14 P-1 4,875,000 4,875,000 Massachusetts (1.5%) President and Fellows of Harvard College Commercial Paper 0.160 12/8/14 P-1 14,958,000 14,947,363 President and Fellows of Harvard College Commercial Paper 0.140 9/8/14 P-1 3,754,000 3,752,993 Michigan (1.0%) Trinity Health Corporation Commercial Paper 0.124 9/10/14 P-1 12,775,000 12,771,805 New York (0.5%) Trustees of Columbia University in the City of New York Commercial Paper 0.120 9/25/14 P-1 6,350,000 6,350,000 North Carolina (1.5%) Duke University Commercial Paper, Ser. B-98 0.110 8/12/14 P-1 19,425,000 19,422,507 Texas (3.2%) Board of Regents of Texas Tech University Revenue Financing System Commercial Paper, Ser. A 0.150 9/10/14 P-1 11,450,000 11,450,000 Board of Regents of Texas Tech University Revenue Financing System Commercial Paper, Ser. A 0.090 8/6/14 P-1 3,025,000 3,024,972 Board of Regents of The Texas A&M University Revenue Financing System Commercial Paper, Ser. B 0.130 8/4/14 P-1 9,500,000 9,500,000 Harris County Health Facilities Development Authority VRDN (Texas Childrens Hospital), Ser. B-1 (M) 0.050 10/1/29 VMIG1 3,530,000 3,530,000 University of Texas System Board of Regents Revenue Financing System Commercial Paper, Ser. A 0.090 7/7/14 P-1 13,937,000 13,937,000 Virginia (0.2%) Regents of University of Virginia Commercial Paper, Ser. 03-A 0.090 8/7/14 P-1 3,000,000 2,999,894 Total municipal bonds and notes (cost $150,165,536) ASSET-BACKED COMMERCIAL PAPER (10.2%) (a) Yield (%) Maturity date Principal amount Value Bedford Row Funding Corp. 0.321 9/25/14 $2,025,000 $2,023,452 Chariot Funding, LLC 0.170 10/9/14 3,300,000 3,298,442 Chariot Funding, LLC 0.170 8/27/14 6,200,000 6,198,331 Chariot Funding, LLC 0.130 8/28/14 5,350,000 5,348,847 Fairway Finance, LLC 144A FRN (Canada) 0.172 10/6/14 9,350,000 9,350,000 Gemini Securitization Corp., LLC 0.210 7/14/14 6,425,000 6,424,513 Jupiter Securitization Co., LLC 0.180 7/1/14 2,925,000 2,925,000 Jupiter Securitization Co., LLC 0.158 8/22/14 7,490,000 7,488,294 Jupiter Securitization Co., LLC 0.100 7/7/14 2,850,000 2,849,953 Liberty Street Funding, LLC (Canada) 0.170 7/7/14 2,425,000 2,424,931 Manhattan Asset Funding Co., LLC (Japan) 0.170 7/28/14 3,500,000 3,499,554 MetLife Short Term Funding, LLC 0.180 9/15/14 20,000,000 19,992,400 Old Line Funding, LLC 144A 0.182 8/6/14 21,250,000 21,250,000 Regency Markets No. 1, LLC 0.140 7/14/14 3,250,000 3,249,836 Regency Markets No. 1, LLC 144A 0.140 7/15/14 8,550,000 8,549,535 Thunder Bay Funding, LLC 0.170 8/12/14 3,250,000 3,249,355 Thunder Bay Funding, LLC 144A 0.190 8/25/14 16,400,000 16,395,239 Working Capital Management Co. (Japan) 0.140 7/14/14 6,450,000 6,449,674 Total asset-backed commercial paper (cost $130,967,356) CERTIFICATES OF DEPOSIT (9.0%) (a) Interest rate (%) Maturity date Principal amount Value Bank of Nova Scotia/Houston FRN 0.221 9/4/14 $17,500,000 $17,500,000 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) (Japan) 0.245 11/10/14 12,200,000 12,189,054 Canadian Imperial Bank of Commerce/New York, NY FRN 0.363 8/11/14 5,350,000 5,350,977 Canadian Imperial Bank of Commerce/New York, NY FRN 0.224 6/17/15 13,750,000 13,750,000 JPMorgan Chase Bank 0.420 8/11/14 2,500,000 2,500,767 National Australia Bank, Ltd. FRN (Australia) 0.217 2/26/15 10,300,000 10,300,000 Sumitomo Mitsui Banking Corp./New York (Japan) 0.250 10/22/14 1,450,000 1,450,000 Svenska Handelsbanken/New York, NY (Sweden) 0.175 9/8/14 2,105,000 2,105,000 Svenska Handelsbanken/New York, NY FRN (Sweden) 0.401 12/19/14 14,825,000 14,837,490 Toronto-Dominion Bank/NY (Canada) 0.600 3/3/15 1,000,000 1,002,369 Toronto-Dominion Bank/NY FRN (Canada) 0.214 11/18/14 13,500,000 13,500,000 U.S. Bank, NA/Cincinnati, OH 0.140 9/2/14 12,000,000 12,000,000 Westpac Banking Corp./NY FRN (Australia) 0.258 7/18/14 9,500,000 9,500,000 Total certificates of deposit (cost $115,985,657) MUTUAL FUNDS (4.0%) (a) Shares Value Putnam Money Market Liquidity Fund 0.07% (AFF) 51,735,503 $51,735,503 Total mutual funds (cost $51,735,503) CORPORATE BONDS AND NOTES (3.5%) (a) Interest rate (%) Maturity date Principal amount Value Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes FRN, Ser. MTN 1.077 11/24/14 $3,500,000 $3,512,960 National Australia Bank, Ltd. 144A sr. unsec. notes FRN (Australia) 0.528 1/22/15 9,500,000 9,516,874 Nordea Bank AB 144A sr. unsec. unsub. notes, Ser. 2 (Sweden) 3.700 11/13/14 7,050,000 7,138,479 Toronto-Dominion Bank (The) sr. unsec. notes FRN, Ser. MTN (Canada) 0.403 5/1/15 2,883,000 2,887,395 U.S. Bank, NA/Cincinnati, OH unsec. sub. notes FRN, Ser. BKNT 0.507 10/14/14 7,300,000 7,305,618 Wells Fargo & Co. sr. unsec. notes FRN 1.154 6/26/15 4,107,000 4,141,539 Wells Fargo Bank, NA sr. unsec. notes FRN, Ser. MTN (M) 0.321 7/15/19 11,000,000 10,999,998 Total corporate bonds and notes (cost $45,502,863) U.S. TREASURY OBLIGATIONS (2.2%) (a) Interest rate (%) Maturity date Principal amount Value U.S. Treasury Notes FRN 0.094 4/30/16 $13,050,000 $13,050,790 U.S. Treasury Notes FRN 0.070 1/31/16 14,700,000 14,696,651 Total U.S. treasury obligations (cost $27,747,441) U.S. GOVERNMENT AGENCY OBLIGATIONS (1.8%) (a) Yield (%) Maturity date Principal amount Value Federal Home Loan Bank unsec. discount notes 0.065 8/1/14 $14,000,000 13,998,553 Federal Home Loan Mortgage Corp. unsec. discount notes 0.120 7/1/14 8,630,000 8,630,000 Total U.S. government agency obligations (cost $22,628,553) TIME DEPOSITS (1.5%) (a) Interest rate (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd./Cayman Islands (Cayman Islands) 0.080 7/1/14 $19,000,000 $19,000,000 Total time deposits (cost $19,000,000) BANKERS ACCEPTANCES (0.3%) (a) Interest rate (%) Maturity date Principal amount Value JPMorgan Chase Bank 0.130 7/28/14 $3,399,000 $3,398,669 Total bankers acceptances (cost $3,398,669) TOTAL INVESTMENTS Total investments (cost $1,283,038,413) (b) Key to holding's abbreviations BKNT Bank Note FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period LOC Letter of Credit MTN Medium Term Notes VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2013 through June 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,282,289,484. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at the close of the reporting period, if higher than the rating of the direct issuer of the bond, and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $58,235,503 $— $6,500,000 $24,509 $51,735,503 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (M) The security's effective maturity date is less than one year. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 75.0% Australia 6.3 Sweden 5.0 Japan 2.9 Canada 2.8 United Kingdom 2.6 Norway 1.6 Switzerland 1.5 Cayman Islands 1.5 France 0.5 Netherlands 0.3 Total 100.0% Security valuation: The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates fair value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $130,967,356 $— Bankers acceptances — 3,398,669 — Certificates of deposit — 115,985,657 — Commercial paper — 376,353,835 — Corporate bonds and notes — 45,502,863 — Municipal bonds and notes — 150,165,536 — Mutual funds 51,735,503 — — Repurchase agreements — 339,553,000 — Time deposits — 19,000,000 — U.S. government agency obligations — 22,628,553 — U.S. treasury obligations — 27,747,441 — Totals by level $— The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Citigroup Global Markets, Inc./Salomon Brothers Merrill Lynch, Pierce, Fenner and Smith Inc. RBC Capital Markets, LLC Total Assets: Repurchase agreements $113,553,000 $113,000,000 $113,000,000 $339,553,000 Total Assets $113,553,000 $113,000,000 $113,000,000 $339,553,000 Liabilities: Total Liabilities $— $— $— $— Total Financial and Derivative Net Assets $113,553,000 $113,000,000 $113,000,000 $339,553,000 Total collateral received (pledged)##† $113,553,000 $113,000,000 $113,000,000 Net amount $— $— $— † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Money Market Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 27, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 27, 2014
